 Case 18-13770      Doc 44   Filed 02/09/21 Entered 02/09/21 12:00:34             Desc Main
                               Document     Page 1 of 1




                                          Certificate Number: 03701-ILN-DE-035349760
                                          Bankruptcy Case Number: 18-13770


                                                         03701-ILN-DE-035349760




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on February 9, 2021, at 9:04 o'clock AM CST, Vanessa N
Russell completed a course on personal financial management given by internet
by Glenn Stearns, Chapter 13 Standing Trustee, a provider approved pursuant to
11 U.S.C. 111 to provide an instructional course concerning personal financial
management in the Northern District of Illinois.




Date:   February 9, 2021                  By:      /s/Kathleen B Mills


                                          Name: Kathleen B Mills


                                          Title:   Financial Educator
